EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An interview was conducted on 25 January 2020, wherein the Examiner asked to send proposed amendments to Mr. Greenspoon for Applicant’s approval. Authorization for this examiner’s amendment was given by Mr. Robert Greenspoon on 26 January 2020. Authorization was also given to cancel all withdrawn claims.

The application has been amended as follows:

All withdrawn claims have been canceled.

Claim 29 has been amended to read:
29. A system for classifying perceptual states comprising:
an EEG sensor and signal conditioning platform;
a classifier, the classifier constructed [of only a single user’s EEG data.] using EEG data of only a single user; and
a mobile neurofeedback apparatus coupled to the signal conditioning platform comprising:
an input interface constructed to allow the single user to enter a first single user time-stamped marker on first EEG data taken from only the single user, the single user arbitrary, user-defined perceptual brain states,
the classifier constructed to receive and operate on second EEG data from [only] the single user, the single user marker entered for [at least] one arbitrary, user-defined perceptual brain state perceived only by the single user during a calibration phase;
a processor configured to [calculate a prediction of] predict the one arbitrary, user-defined perceptual brain state for the same single user by using the classifier to analyze [the] incoming second EEG signals of [only] the same single user during an operational phase and to generate a classification result; and
			a display configured for viewing of EEG data and the classification result;
wherein the classifier is further constructed to be a multi-class classifier to receive a second single user marker entered for at least one additional arbitrary, user-defined perceptual brain state opposite the one arbitrary, user-defined perceptual brain state;
and wherein the classifier also classifies non-binary intermediate brain states [by determining posterior probability for intermediate brain states] between the one arbitrary, user-defined perceptual brain state and the one additional arbitrary, user-defined perceptual brain state.

Claim 30 has been amended to read:
30. The system of claim 29, [further comprising a maximum posterior probability classifier for the one perceptual brain state] wherein the classifier is a maximum posterior probability classifier.

Claim 32 has been amended to read:
classification result is refined through a feedback loop in which [a user] the single user answers whether the classifier has correctly predicted one or more perceptual brain states.

Claim 38 has been amended to read:
38. An apparatus for classifying perceptual states, comprising:
		an EEG sensor and signal [processing] conditioning platform;
		a classifier, the classifier constructed [of only a single user’s EEG data] using EEG data of only a single user; and
		a mobile neurofeedback [platform] apparatus comprising:
an input interface for [providing] allowing the single user to enter time-stamped markers on first EEG data from the single user, the time-stamped markers used in a classifier for machine learning of [perceptually opposite perceptual state handles] arbitrary, user-defined perceptual brain states;
a processor to generate the classifier for the prediction of [a perceptually opposite perceptual state] an arbitrary, user-defined perceptual brain state [for] from a second EEG signal from [only] the same single user, and to generate a classification result based on said first EEG data and said time-stamped markers from the same single user;
a display configured for viewing of the second EEG signal and the classification result; and
			a link between the EEG sensor and neurofeedback apparatus;
[and] wherein the classifier is further constructed [further] to receive a second single user marker entered for at least one additional arbitrary, user-defined perceptual brain state 
and wherein the classifier also classifies non-binary intermediate brain states [by determining posterior probability for intermediate brain states] between the one arbitrary, user-defined perceptual brain state and the one additional arbitrary, user-defined perceptual brain state.
[a display configured for viewing of the second EEG data and the classification result; and
	a link between the EEG sensor and neurofeedback platform].

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a mobile neurofeedback apparatus comprising an input interface for allowing a single user to enter time-stamped markers on first EEG data from the single user, the time-stamped markers being used in a classifier for machine learning of arbitrary, user-defined perceptual brain states, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791